13 A.3d 1291 (2011)
COMMONWEALTH of Pennsylvania, Petitioner
v.
John M. MARCONI, Respondent.
No. 456 WAL 2010.
Supreme Court of Pennsylvania.
February 25, 2011.

ORDER
PER CURIAM.
AND NOW, this 25th day of February 2011, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by the Petitioner, is:
Whether Superior Court erred in ruling that sheriffs and their deputies lack authority to operate DUI checkpoints, and that [R]espondent's arrest in that setting was therefore illegal, because that ruling conflicts with this Court's unanimous decision in [Commonwealth, Dept. of Transp., Bureau of Driver Licensing v. Kline, 741 A.2d 1281, 1282 (1999)], upholding an arrest for DUI made by a deputy sheriff participating in a sheriff-run checkpoint, which was neither overturned nor modified by the Court's subsequent decisions in [Kopko v. Miller, 586 Pa. 170, 892 A.2d 766 (2006)] and [Commonwealth v. Dobbins, 594 Pa. 71, 934 A.2d 1170 (2007)].